Citation Nr: 1212910	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  03-25 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to February 24, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from February 24, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to February 24, 2009.



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions issued by the RO in Winston-Salem, North Carolina.  

In an August 2005 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective August 4, 2003.  In November 2005, the Veteran filed a timely notice of disagreement (NOD) with initial rating assigned.  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) in December 2006.  

In a March 2006 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran filed a timely NOD in April 2006 with the denial of a TDIU.  The RO issued a SOC continuing the denial of a TDIU in March 2006.  The Veteran filed a substantive appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) in December 2006.  

In April 2007, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a January 2009 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

In March 2009, this Board dismissed all issues on appeal, to include the above-captioned matters, as well as a claim for entitlement to service connection for a lumbar spine disability.  

Subsequent to the Board's dismissal, in an April 2009 rating decision, the RO increased the rating for the Veteran's PTSD to 70 percent, effective February 24, 2009.  Also in the April 2009 rating decision, the RO granted the Veteran's claim for a TDIU, effective February 24, 2009.  

The Veteran appealed the Board's March 2009 dismissal to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued a Memorandum Decision, vacating the Board's March 2009 dismissal, and remanding the claims on appeal to the Board for further proceedings consistent with the Memorandum Decision.  

In January 2012, the Board dismissed the Veteran's claim for service connection for a lumbar spine disability, and remanded the claims for higher ratings for PTSD, prior to and since February 24, 2009 (characterized in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999) and AB v. Brown, 6 Vet. App. 35, 38 (1993)), and entitlement to a TDIU, prior to February 24, 2009 (characterized in accordance with AB, 6 Vet. App. at 38), to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC denied each claim (as reflected in a February 2012 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

As also noted by the Board in January 2012, as this appeal encompasses the issue of entitlement to a TDIU, prior to February 24, 2009, any argument concerning an earlier effective date for a TDIU, as a separate claim, will not be addressed.  

As a final preliminary matter, the Board notes that, while the Veteran previously was represented by the American Legion, in March 2009, before certification of the appeal to the Board, Veteran revoked the American Legion's power of attorney and indicated that he wished to represent himself.  The revocation was reiterated in an April 2009 letter from the American Legion to VA.  As the Veteran has not obtained another representative, the Board recognizes the Veteran as proceeding pro se in this appeal.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim remaining on appeal have been accomplished.  

2.  Since the August 4, 2003 effective date of the grant of service connection, the Veteran's PTSD has been manifested by frequent panic attacks, depressed mood, anxiety, hypervigilance, chronic sleep impairment, irritability, auditory and visual hallucinations, social isolation, disturbance of motivation, and difficulty adapting to stressful circumstances, including work; collectively, these symptoms suggest no more than occupational and social impairment with deficiencies in most areas.

3.  As of the filing of the November 14, 2005 claim for a TDIU, the Veteran's service-connected PTSD met the percentage requirements for award of a schedular TDIU, and his PTSD has been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 70 percent, but no higher, rating for PTSD, from August 4, 2003 through February 23, 2009, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a 100 percent rating for PTSD are not met at any time prior to or since February 24, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, DC 9411 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met from November 14, 2005 through February 23, 2009.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As regards the claims for higher ratings for PTSD, in an August 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2005 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2003 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

After the award of service connection for PTSD, and the Veteran's disagreement with the initial rating assigned, the December 2006 SOC set forth the criteria for higher ratings for PTSD (the timing and form of which suffices, in part, for Dingess/Hartman). 

Also, June 2007, March 2009, and January 2012 letters provided notice to the Veteran explaining what information and evidence was needed to support a claim for higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity for the Veteran to respond, January 2009 and February 2012 SSOCs reflect adjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

As regards the claim for a TDIU, given the Board's favorable disposition of the matter, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board finds that no further RO action on these matters, prior to appellate consideration, is required.

The Board is also satisfied that the RO has substantially complied with its January 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ secured additional VA treatment records, and afforded the Veteran the opportunity to submit any additional evidence pertinent to the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the matters on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

On private psychiatric evaluation in July 2003, the Veteran reported frequent panic attacks occurring at least twice per week.  He also reported agoraphobia, to an extent so severe that he was unable to attend his son's wedding.  He reported auditory hallucinations consisting of hearing the doorbell and the sounds of cars in the driveway.  He reported angry outbursts and sleep disturbances.  He indicated that he suffered from such severe concentration and memory problems that he was unable to perform his duties at work and lost his job.  On mental status examination, he was pleasant and cooperative.  He was dressed normally.  His mood and affect were anxious.  Though processes were linear, and there were no delusions or hallucinations present during the examination.  There was no suicidal or homicidal ideation on examination.  Cognition was grossly intact.  Judgment and insight were fair.  The examiner assigned a GAF score of 30.  The examiner determined that the Veteran was unable to sustain work or social relationships, and that he was permanently and totally disabled and unemployable.

In private treatment records of August 2003, October 2003, and December 2003, the Veteran was noted to be pleasant and cooperative, and dressed normally.  He had normal speech.  His affect was almost full and his mood was slightly anxious.  There were no hallucinations, delusions, suicidal ideation, or homicidal ideation.  Cognition was grossly intact, and judgment and insight were fair.

On VA examination in June 2004, the Veteran was alert and well oriented.  Speech was normal.  Thought processes were normal and no thought or communication impairment was found.  There were no attention, concentration, or memory problems.  He was noted to suffer from panic attacks two to three times per week which prevented him from leaving the house.  There was no suicidal or homicidal ideation or intent.  He was noted to have been married for 35 years.  He reported having two sons, and that he had interpersonal problems with them. He reported that he had not worked in three years, and that during his time working, he did not have difficulty keeping his job.  He reported that he had no friends and no interest in social activities.  He was assigned a GAF score of 55.

On private medical examination in October 2005, the Veteran was noted to suffer from panic attacks two to three times per month.  His working memory was severely impaired, causing difficulties with traveling and reading.  He reported auditory and visual hallucinations involving shadows and noises in the house.  He socialized with his family and friends, but was hypervigilant.  The examiner determined that the Veteran was moderately compromised in his ability to sustain social relationships, and was unable to sustain work relationships.  He was found to be permanently and totally disabled and unemployable due to his PTSD.  He was assigned a GAF score of 35.

In private medical records of October 2005, March 2006, June 2006, and September 2006, the Veteran reported panic attacks two to three times per month and hypervigilance.  He reported memory problems involving his ability to read and drive, misplacing things, and forgetting information.  He denied suicidal thoughts, except in September 2006.  He reported some auditory and visual hallucinations involving hearing cars drive up, noises in the house, shadows moving, and animals.  He was assigned a GAF score of 35 in October 2005, 45 in March 2006, 45 in June 2006, and 55 in September 2006.

On VA examination in November 2006, the Veteran was alert, oriented, and appropriately dressed.  There were no loose associations or flight of ideas.  His mood was tense and affect was appropriate.  He had no homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communications, and no delusions or hallucinations.  His memory was good, an insight and judgment were adequate.  He reported panic attacks three to four times per month.  He reported being short tempered and sad, crying on occasion.  He had no friends and lived with his family.  He reported he was not close with his children.  He was unemployed and had been so for five years.  He reported that he could not get along with people when he was working and that he was fired.  He was assigned a GAF score of 50.  The examiner opined that employment, both sedentary and active, would be extremely problematic because of the Veteran's irritability and inability to get along with others, withdrawal, and anxiety.  

In a private medical record of December 2006, the Veteran denied suicidal thoughts, and reported panic attacks occurring twice per week.  He reported auditory and visual hallucinations.  He was assigned a GAF score of 55.

In private medical records of March 2007, July 2007, November 2007, and March 2008, the Veteran reported panic attacks and hypervigilance.  He reported memory problems involving his ability to read and drive, misplacing things, and forgetting information.  He denied suicidal thoughts.  He reported some auditory and visual hallucinations involving hearing cars drive up, noises in the house, shadows moving, and animals.  He was assigned a GAF score of 50 in each of the treatment records.

In a partial private medical record of January 2009, the Veteran was assigned a GAF score of 45.

On VA examination in March 2009, the Veteran was oriented and alert.  He had no suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communication.  His memory was normal, and judgment and insight were adequate.  He reported having a volatile temper and being easily startled.  He reported he was married and had children, but was not close to his children.  The examiner opined that his psychiatric symptoms resulted in moderate to severe impairment of employment of social functioning.  The examiner opined that employment would be very problematic due to the Veteran's problems with getting along with others and his temper.  A GAF score of 51 was assigned.

In a VA treatment record of June 2009, the Veteran reported feeling well on the current regime, sleeping well, being in a good mood, and getting along with others fine.  He reported no noted side effects from his medication.  He was scheduled to follow up with his treating provider in a month.   

In private medical records of October 2009, April 2010, October 2010, and April 2011, the Veteran reported nightmares, panic attacks, night sweats, and flashbacks.  His GAF score was 50 in October 2009.  GAF scores were not assigned in April 2010 or October 2010.  His GAF score was 50 in April 2011.

III.  Higher Ratings for PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, since the RO has already assigned staged ratings for the Veteran's PTSD-50 percent prior to February 24, 2009, and 70 percent on and after that date-the Board must consider the propriety of the rating at each stage, as well as whether any staged rating, during the time frame in question, is warranted.
Although the ratings for Veteran's PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 70 percent, but no higher, rating for the Veteran's PTSD is warranted from the August 4, 2003 effective date of the award of service connection.

The aforementioned medical evidence reflects that, since the August 4, 2003 effective date of the award of service connection, the Veteran's PTSD has been manifested by frequent panic attacks, depressed mood, anxiety, hypervigilance, chronic sleep impairment, irritability, auditory and visual hallucinations, social isolation, disturbance of motivation, and difficulty adapting to stressful circumstances, including work.  Collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas, the level of impairment consistent with a 70 percent, rating.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 70 percent rating.

While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  In this case, the Board finds that the Veteran's overall symptomatology picture, to particularly include the impairment caused by his frequent panic attacks, social isolation, impairment in the ability to work, disturbance of motivation and mood, auditory and visual hallucinations, support assignment of the 70 percent rating.

The Board further finds that the assigned GAF scores are, largely, consistent with a 70 percent rating.  The Veteran was assigned high scores of 51 to 55 four times, low scores of 30 to 35 three times, and scores ranging from 45 to 50 the majority of the time.  According to the DSM-IV, a GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score between 41 and 50 reflects serious symptoms or serious impairment in social, occupational, or school functioning.  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  As noted, the Veteran demonstrated PTSD symptoms indicative of serious impairment in social, occupational, or school functioning with deficiencies in most areas which interfere with routine activities. The Veteran had difficulty at work, was isolated socially, and was not close to his children.

The Board additionally points out that the February 24, 2009 date from which the RO assigned the 70 percent rating was not based on any medical evidence or information, but was identified as the date of claim given the Veteran's then-existing withdrawal of the appeal (which was subsequently overturned by the Court).  See Rating Decision, April 24, 2009.  Here, medical evidence shows that the Veteran's psychiatric symptoms have been virtually consistent and persistent from the date of his August 4, 2003 claim.

However, at no point since August 4, 2003 has the Veteran's PTSD met the criteria for the maximum 100 percent rating.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The objective medical evidence does not show such symptoms; rather, the medical records note the Veteran has been oriented, has had fair to good judgment and insight, has had no significant memory problems, has had no thought or communication impairment, has not exhibited inappropriate behavior, obsessive/ritualistic behavior, homicidal or suicidal thoughts, and has been appropriately groomed and dressed.  The Veteran also has been able to maintain a marriage for over 40 years.

In determining that the criteria for an initial rating in excess of 70 percent for the Veteran's service-connected PTSD are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since August 4, 2003, has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited and discussed in the February 2012 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that, since August 4, 2003, the schedular criteria have been adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that an initial 70 percent, but no higher, rating for PTSD is warranted for the period from August 4, 2003 through February 23, 2009, but that a rating in excess of 70 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 70 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

The Board notes that, in this case, the RO awarded a TDIU effective February 24, 2009.  

Given the Board's decision above, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a schedular TDIU for the period prior to February 24, 2009, as PTSD has been assessed as 70 percent disabling from the .  The Veteran has not been awarded service connection for any other disability.  The remaining question is whether the Veteran's service-connected PTSD, in fact, rendered him unemployable for that time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board also points out that, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

On his November 2005 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he last worked in 2000 as a truck driver.  He reported leaving his last job because of his PTSD.  He indicated that his highest level of education was high school and that had not had any education or training since becoming too disabled to work.

Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a TDIU as of the date of the Veteran's original claim for compensation benefits in November 2005 through February 23, 2009.

The record includes competent, probative evidence to support a finding that the Veteran's service-connected PTSD rendered him unemployable by the time he filed his November 2005 claim for compensation benefits.  The Veteran's private physician in July 2003 found him unable to sustain work or social relationships, and that he was permanently and totally disabled and unemployable.  In October 2005, that private physician again determined that he was unable to sustain work relationships, and that he was permanently and totally disabled and unemployable due to his PTSD.  On VA examination in November 2006, it was noted that the Veteran was unemployed and had been so for five years.  The Veteran reported that he could not get along with people when he was working and that he was fired.  The examiner opined that employment, either sedentary or active, would be extremely problematic because of the Veteran's irritability and inability to get along with others, withdrawal, and anxiety.  

These opinions, as well as the Veteran's own credible statements, indicate that the combined symptoms associated with his service-connected PTSD imposed significant occupational impairment.  In addition, the Board notes that the VA examination reports and private medical records from the period on appeal reflect serious symptomatology, as well as GAF scores ranging in the severe range.
The Board points out that the record does not contain any contrary medical opinions from those described above.  While the November 2006 examiner did not explicitly find that the Veteran was unable to engage in substantially gainful employment due to his PTSD, the Board does not find the determination that it would be extremely problematic for the Veteran to engage in either sedentary or active employment necessarily weighs against the claim.  At a very minimum, the competent evidence is at least evenly balanced on the question of whether the nature and severity of the Veteran's service-connected PTSD prevented him from obtaining and retaining substantially gainful employment prior to February 24, 2009.

As above, the Board also finds it probative that the February 24, 2009 date upon which the Veteran was awarded a TDIU was based solely on a then-existing withdrawal of the appeal and construed date of claim, rather than on medical evidence.  See Rating Decision, April 24, 2009.  Indeed, the medical evidence shows that the Veteran's unemployability due to his PTSD has been persistent from the date of his November 14, 2005 claim.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his entitlement to a TDIU for the period from November 14, 2005 through February 23, 2009, is established.



ORDER

An initial 70 percent rating for PTSD, for the period from August 4, 2003 through February 23, 2009, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 70 percent for PTSD is denied.

A TDIU, for the period from November 14, 2005 through February 23, 2009, is granted, subject to the legal authority governing the payment of VA compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


